Citation Nr: 0908087	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-39 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1976.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, the RO must obtain any 
relevant records from the Social Security Administration 
(SSA) and a medical opinion should be obtained.

First, VA's duty to assist includes the responsibility to 
obtain any relevant records from the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Veteran indicated, at 
a January 2005 VA examination, that he was receiving social 
security disability income.  He additionally testified, at 
his January 2009 BVA hearing, that he was on disability.  

A review of the claims file shows a printout of an SSA 
inquiry completed by the RO in February 2005.  Although this 
inquiry confirms the Veteran's receipt of SSA benefits, the 
SSA records used in determining his eligibility have not yet 
been associated with the claims file.  As these records may 
be relevant to the claims, the RO should obtain them.

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  A review of the 
service treatment records demonstrates that in September 
1975, the Veteran was hospitalized following a range 
accident.  

The in-service treatment record indicates that the Veteran 
was found in a "stuperous condition by medics."  Although 
he did not exhibit any visible injury, he was diagnosed with 
situational anxiety reaction.  His August 1976 separation 
examination also noted that he had experienced situational 
reaction during a field accident.

The Veteran has maintained in several statements and at his 
January 2009 BVA hearing, that his in-service stressor for 
his PTSD claim is that, in September 1975, he was involved in 
an explosion accident, while performing training exercises in 
Germany.  Based on the service treatment records, the Board 
concedes that the in-service stressor occurred.  

Although the Veteran has been diagnosed with PTSD in various 
outpatient treatment notes, a diagnosis conforming to the 
clinical criteria set forth in the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV) has not yet been established.  
In fact, a January 2005 VA examiner determined that because 
there was no documented stressor, he was unable to determine 
whether the Veteran had PTSD.  He was diagnosed with a 
cognitive disorder at that time.  The Board finds that 
another VA examination is required in order to clarify the 
diagnosis.  

Moreover, if a diagnosis of PTSD is established, the examiner 
is asked to determine whether there is a link between the 
Veteran's verified in-service stressor and his PTSD 
diagnosis. In the event that a PTSD diagnosis is not made, 
the VA examiner is asked to determine whether the symptoms 
diagnosed as "situational anxiety reaction" in service 
were, in fact, early manifestations of the Veteran's 
currently diagnosed psychiatric disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
Tallahassee Outpatient Clinic and the 
Gainesville VA Medical Center for the 
period from May 2005 to the present.

2.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.

3. The January 2005 VA examiner is asked 
to once again examine the Veteran, and 
determine whether he has a current 
diagnosis of PTSD which conforms to DSM-
IV.  The examiner is asked to accept the 
Veteran's stressor of a firing range 
explosion.  If a PTSD diagnosis is 
appropriate, the examiner is asked to 
evaluate whether the Veteran's diagnosis 
is related to his verified in-service 
stressor.  

In the event that PTSD is not diagnosed, 
the examiner is asked to determine 
whether the symptoms diagnosed as 
"situational anxiety reaction" in 
service were, in fact, early 
manifestations of the Veteran's 
currently-diagnosed psychiatric disorder. 
Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record

If the January 2005 VA examiner is not 
available or is unable to provide an 
opinion, the Veteran should be scheduled 
for a psychiatric examination with 
another VA examiner which addresses the 
instructions set forth in this remand.

The claims file, including any SSA 
records received, must be reviewed in 
conjunction with such examination, and 
the examiner must indicate that such 
review occurred.  

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

